DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: 
As to claim 1: The limitation “PAM-N symbol” in line 3 should be replaced with “Pulse Amplitude Modulation with N amplitude levels (PAM-N symbol)”.  
Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites two encoding steps: “encoding a first number of bits of each of the sequences as an N-level symbol, the first number of bits being the base-2 logarithm of N” and “encoding a next number of bits of each of the sequences as two M-level symbols, the next number of bits being log2 [(N^2)/2] and M being an integer equal to a ceiling function applied see Gottschalk, Commissioner of Patents v. Benson et al.)
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dividing a series of data bits and communicating  the N-level symbols, or driving a serial data bus with voltage signals amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, claims 2, 7, 13, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application. In particular, claim 2, 7 recites additional elements – the steps of dividing the series of data bits into five bits, encoding a first two bits, encoding a next three bits on condition that the first two bits at a highest symbol voltage level or a lowest symbol voltage level. These steps are recited at a high-level of generality (i.e., the functions such as: dividing, encoding communicating… bits on a serial bus can be performed by a generic a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Driver circuits and logic to encode in claim 13, 14 are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Correction/Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Rolandi (20030076718).
As to claim 2, Chung discloses a method of operating a serial data bus at a plurality of different voltage levels, the method comprising:
dividing a series of data bits for communication on the serial data bus (par. 41. Note: Bus coupled to “a serial parallel converter”) into a plurality of sequences of n bits (par. 41 “codes every K binary bits”);
encoding and communicating a first set of bits (par. 41 “codes SD1”) of each of the sequences on the serial data bus as a first-level symbol (par. 42 “signal MD1”); and
encoding and communicating a next set of bits of each of the sequences (par. 41 “SD2”) on the serial data bus a second-level symbol ( par. 43).
Chung does not specifically disclose a plurality of different voltage levels, one of four discrete voltage levels, and step of encoding and communicating a next set of bits of each of the sequences (par. 41 “SD2”) on the serial data bus a two three-level symbols wherein the encoding of the next three bits is selective encoding of the next three bits of bits of each of the sequences of five bits on the serial data bus on condition that the first set of two bits of each of the sequences of n bits encodes as a four-level symbol at a highest symbol voltage level or a lowest symbol voltage level utilized by the serial data 
 dividing a series of data bits into a plurality of sequences of 5 bits (par. 20 “each of five bits”);
encoding and communicating a first set of bits of each of the sequences as a four-level symbol (one of four discrete voltage levels) (par. 20 “second set of bits requires four different levels”); and
encoding and communicating a next set of bits of each of the sequences two three-level symbols (par. 20 “first six levels”; fig. 1a levels 1-3 and levels 4-6); and
wherein the encoding of the next three bits is selective encoding of the next three bits of bits of each of the sequences of five bits on condition that the first set of two bits of each of the sequences of n bits encodes as a four-level symbol at a highest symbol voltage level or a lowest symbol voltage level utilized by the serial data bus (Fig. 2A level 1-4 in 2nd location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung and Rolandi, by encoding and communicating a next set of bits of each of the sequences on the serial data bus a two three-level symbols, wherein the encoding of the next three bits is selective encoding of the next three bits of bits of each of the sequences of five bits on the serial data bus on condition that the first set of two bits of each of the sequences of n bits encodes as a four-level symbol at a highest symbol voltage level or a lowest symbol voltage level utilized by the serial data bus. The motivation is to improve bit error rate of the system (Background, col 1 lns 5-10).
As to claim 3, Chung/Rolandi discloses the method of claim 2, wherein the two three-level symbols are selected to eliminate a possibility of maximum voltage deltas between four-level symbols on the serial data bus (Chung, par. 101. Note: MD1 is selected to eliminate the maximum voltage deltas between MD2).
As to claim 5, Chung/Rolandi discloses the method of claim 2, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol, a voltage level of the first three-level symbol being either (a) at most two voltage steps below a voltage level of the four-level symbol, or (b) at most two voltage steps above the voltage level of the four-level symbol (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 6, Chung/Rolandi discloses the method of claim 2, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol (Rolandi, fig. 1a, 1b) , and further comprising:
the sequences of five bits comprising a first sequence of five bits for communication on the serial data bus, and a second sequence of five bits for communication after the first sequence of five bits on the serial data bus (Rolandi, par. 20 “each set of five bits”); and
a voltage level of the second three-level symbol of the first sequence of five bits being either (a) at most two voltage steps below a voltage level of the four-level symbol of the second sequence of five bits, or (b) at most two voltage steps above the voltage level of the four-level symbol of the second sequence of five bits (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 7, all limitations are similarly disclosed in claim 2 except that Chung/Rolandi does not specifically disclose the step of communicating the first four bits of each of the sequences as two four-level symbols and the next three bit of each of the sequences into two three-symbol levels. However, adding another four level symbol to the 5-bit encoding method disclosed in claim 2 to encode a sequence of seven bits would have been obvious to one of ordinary skill in the art before the effective filing date because additional two bits generate four-level symbols. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to divide the sequence into a seven bits each, communicating a first four bits and a next three bits since the Examiner takes Official Notice of the equivalent use in the art and the selection of any of these known equivalents to 
As to claim 8,  Chung/Rolandi discloses the method of claim 7, wherein the serial data bus comprises a first data lane and a second data lane, and transmission of the two four-level symbols is staggered in time between the first data lane and the second data lane (Chung par. 97, fig. 1 MUX 17).
As to claim 9, Chung/Rolandi discloses the method of claim 8, wherein staggering the transmission of the two four-level symbols between the first data lane and the second data lane comprises transmission of two four-level symbols for the first data lane different during a different clock interval than transmission of two four-level symbols for the second data lane (Chung par. 97, fig. 3).
As to claim 10, Chung/Rolandi discloses the method of claim 7, further comprising:
selectively encoding the next three bits of each of the sequences of seven bits on the serial data bus on condition that a second two bits of each of the sequences of seven bits encodes as a four-level symbol at a highest symbol voltage level or a lowest symbol voltage level utilized by the serial data bus (Rolandi,fig. 2A).
As to claim 11, Chung/Rolandi discloses the method of claim 7, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol, a voltage level of the first three-level symbol being either (a) at most two voltage steps below a voltage level of a second one of the two four-level symbols, or (b) at most two voltage steps above the voltage level of the second one of the two four-level symbols (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 12, Chung/Rolandi discloses the method of claim 7 wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol, and further comprising:
the sequences of seven bits comprising a first sequence of seven bits for communication on the serial data bus, and a second sequence of seven bits for communication on the serial data bus after the 
a voltage level of the second three-level symbol of the first sequence of seven bits being either (a) at most two voltage steps below a voltage level of a second one of the two four-level symbols of the first sequence of seven bits, or (b) at most two voltage steps above the second one of the two four-level symbols of the first sequence of seven bits (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claims 13, all the same elements of claim 4 are listed, but in a transmitter form rather than a method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
As to claim 15,   Chung/Rolandi discloses the serial data bus transmitter of claim 13, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol and a voltage level of the first three-level symbol is at most two voltage steps below a voltage level of the four-level symbol (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 16, Chung/Rolandi discloses  the serial data bus transmitter of claim 13, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol and a voltage level of the first three-level symbol is at most two voltage steps above the voltage level of the four-level symbol (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 17, Chung/Rolandi discloses  the serial data bus transmitter of claim 13, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol; and
the serial data bus transmitter further comprises logic to set a voltage level of the second three-level symbol of a first sequence of five bits to at most two voltage steps below a voltage level of the four-level symbol of a second sequence of five bits (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 18, Chung/Rolandi discloses the serial data bus transmitter of claim 13, wherein the two three-level symbols comprise a first three-level symbol and a second three-level symbol; and
the serial data bus transmitter further comprises logic to set a voltage level of the second three-level symbol of a first sequence of five bits to at most two voltage steps above a voltage level of the four-level symbol of the second sequence of five bits (Rolandi, fig. 2A; For instance, level 1 and 4 are separated by two voltage steps).
As to claim 19, all the same elements of claim 7 are listed, but in a device form rather than a method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Binary decoder (2014) discloses 4-to-8 decoder by using two 3-to-8 decoders.
2. How to make an 8-3 encoder by using 4-2 encoders (2010) discloses 3-to-8 encoder by using two 2-to-4 encoders. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P/
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184